DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2022, 04/03/2020, 03/05/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0302681 (Yamada) in view of US 2017/0063297 (Chernilevskyy). 

Regarding claim 1, Yamada teaches a solar power generation and storage unit comprising: a solar panel (Fig. 1-2 solar battery panels 11) [0164]; and
 a storage battery that is directly connected to the solar panel (Fig. 1-2 shows storage battery module 12 is directly connected to the solar battery panel 11) [0111-0013, 0116-0118, 0139],
and configured to control power generation by the solar panel with a voltage applied by the storage battery to the solar panel (voltage applied by the storage battery module becomes the operation point voltage being applied to the solar panel) [0108, 0120-0123, 0197-0198],
wherein a resistance value of the storage battery (r is an internal resistance value of the storage battery 12) [0197, 0237, 0240];
a shunt resistor of the solar panel (shunt resistor of the solar battery module 11) [0150, 0165, 0291].
	However, Yamada does not teach resistance value of the storage battery equals to or is less than 1/5 of a parallel resistance in a parasitic resistance of the solar panel.
	However, Chernilevskyy teaches internal resistance value of the storage battery equals to or is less than 1/5 of an internal resistance of the solar panel (PV module has the parameter of an internal resistance of 6.3 Ohm and the Capacitor 2 ie. storage battery has an internal resistance of 1.05 Ohms which is less than 1/5 of the internal resistance of the PV module ie. solar panel) [0023-002, 0041, 0079].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the resistance value of the storage battery which is the internal resistance of the battery equals to or is less than 1/5 of the internal resistance of the solar panel as taught by Chernilevskyy in order to send power from the solar panel to charge the battery efficiently while blocking excessive power to be supplied thereby protecting the battery from any over-charge damage.

Examiner’s Note: US 4360701 (Evans Jr) teaches that the shunt resistance of a solar cell is the internal resistance which acts electrically in parallel with the junction is a parasitic loss mechanism [Col 3 lines 13-17].

NL 8004280 teaches the internal resistance of the solar panel to be much larger than that of the battery.

Regarding claim 2, Yamada teaches wherein a maximum charging voltage of the storage battery is equal to or less than a value which is 10% larger than a maximum output operating voltage of the solar panel (the operation voltage range of the solar battery ie. solar panel is fixed at the voltage of the storage battery which is set to maximum power) [0102-0106, 0120-0122]. Regarding claim 5, Yamada teaches further comprising a first cutoff element for cutting the solar panel off from the storage battery when the storage battery is over-charged (protective circuit includes an over-charge prevention circuit and a voltage monitoring circuit to prevent over- charging of the battery) [0098, 0142, 0160, 0164, 0200, 0285].

Regarding claim 6, Yamada teaches further comprising a second cutoff element for cutting the storage battery off from an outside when the storage battery is over-discharged (protective circuit includes over-discharge prevention circuit to stop the battery from being over discharged) [0107- 0108, 0113, 0142, 0164-0165, 0285].

Regarding claim 7, Yamada teaches wherein the storage battery includes at least a cathode, an anode, and a first terminal, a second terminal, and a third terminal each of which is connected to the cathode or the anode, (positive terminal material ie. anode active material making up the positive terminal and the negative terminal material ie. cathode active material making up negative terminal) [0130, 0141] the first terminal and the third terminal are separated from each other and connected to the cathode or the anode, and the second terminal is connected to the 
cathode or the anode to which the first terminal and the third terminal are not connected (Fig. 2 shows as labeled below the first terminal and third terminal are separated from each other and connected to negative or positive terminal ie. cathode or anode and the second terminal is connected to the negative or the positive to which the first and third terminal are not connected) [0113-0114, 0141]. 

Regarding claim 8, Yamada teaches wherein the storage battery includes a plurality of storage elements, at least one of the plurality of storage elements includes at least a first terminal, a second terminal, and a third terminal, the first terminal connects one of the positive and anodes to the solar panel, the second terminal connects the cathode or the anode to which the first terminal is not connected, to another storage element from the plurality of storage elements, and the third terminal connects the cathode or the anode to which the first terminal is connected, to
an outside (Fig. 2 shows the plurality of storage battery modules 12, with at least one of the storage elements including the first terminal and third terminal are separated from each other and connected to negative or positive terminal ie. cathode or anode and the second terminal is connected to the negative or the positive to which the first and third terminal are not connected) [0113-0114, 0141]. 

Regarding claim 9, Yamada teaches solar power generation and storage system comprising a plurality of the solar power generation and storage units according to claim 1 (Fig. 2 shows the plurality of solar power generation and storage units).


Regarding claim 10, Yamada teaches wherein the plurality of solar power generation and storage units are connected to an outside via a common external wiring, and the external wiring includes a reverse flow prevention element (Fig. 1-2 shows a back-flow prevention diode at the external wiring that connects the solar power generation and storage units to an outside) (0081, 0113, 0116, 0164].

Regarding claim 11, Yamada and Chernilevskyy teaches claim 1. 
However, Yamada does not teach wherein the resistance value of the storage battery equals to or is less than 1/25 of the parallel resistance in the parasitic resistance of the solar panel. 
However, Chernilevskyy teaches internal resistance value of the storage battery equals to or is less than 1/5 of an internal resistance of the solar panel (PV module has the parameter of an internal resistance of 6.3 Ohm and the Capacitor 2 ie. storage battery has an internal resistance of 1.05 Ohms which is less than 1/5 of the internal resistance of the PV module ie. solar panel) [0023-002, 0041, 0056, 0079].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the resistance value of the storage battery which is the internal resistance of the battery equals to or is less than 1/5 of the internal resistance of the solar panel as taught by Chernilevskyy in order to send power from the solar panel to charge the battery efficiently while blocking excessive power to be supplied thereby protecting the battery from any over-charge damage which can be thereby less than or equal to 1/25 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 



Regarding claim 12, Yamada and Chernilevskyy teaches claim 1. 
However, Yamada does not teach wherein the resistance value of the storage battery equals to or is less than 1/50 of the parallel resistance in the parasitic resistance of the solar panel. 
However, Chernilevskyy teaches internal resistance value of the storage battery equals to or is less than 1/5 of an internal resistance of the solar panel (PV module has the parameter of an internal resistance of 6.3 Ohm and the Capacitor 2 ie. storage battery has an internal resistance of 1.05 Ohms which is less than 1/5 of the internal resistance of the PV module ie. solar panel) [0023-002, 0041, 0056, 0079].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the resistance value of the storage battery which is the internal resistance of the battery equals to or is less than 1/5 of the internal resistance of the solar panel as taught by Chernilevskyy in order to send power from the solar panel to charge the battery efficiently while blocking excessive power to be supplied thereby protecting the battery from any over-charge damage which can be thereby less than or equal to 1/50 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 12, Yamada and Chernilevskyy teaches claim 1. 
However, Yamada does not teach wherein the resistance value of the storage battery equals to or is less than 1/100 of the parallel resistance in the parasitic resistance of the solar panel. 
However, Chernilevskyy teaches internal resistance value of the storage battery equals to or is less than 1/5 of an internal resistance of the solar panel (PV module has the parameter of an internal resistance of 6.3 Ohm and the Capacitor 2 ie. storage battery has an internal resistance of 1.05 Ohms which is less than 1/5 of the internal resistance of the PV module ie. solar panel) [0023-002, 0041, 0056, 0079].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the resistance value of the storage battery which is the internal resistance of the battery equals to or is less than 1/5 of the internal resistance of the solar panel as taught by Chernilevskyy in order to send power from the solar panel to charge the battery efficiently while blocking excessive power to be supplied thereby protecting the battery from any over-charge damage which can be thereby less than or equal to 1/100 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 



4, Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0302681 (Yamada) in view of US 2017/0063297 (Chernilevskyy) further in view of US 2017/0301951 (Carignan).

Regarding claim 3, Yamada teaches wherein the storage battery includes a storage element having a cathode including a cathode active material, an anode including an anode active material (positive terminal material ie. anode active material making up the positive terminal and the negative terminal material ie. cathode active material making up negative terminal) [0130, 0141].
	However, Yamada and Chernilevskyy does not teach a separator sandwiched between the cathode and the anode, and the cathode active material includes a material whose crystal structure is maintained even in a state in which ions that contribute to charge and discharge are removed.
	However, Carignan teaches a separator sandwiched between the cathode and the anode (polymer electrolyte 14 separates the cathode layers 16 from the anode layers 12 as shown in Fig. 1 thereby acting as a separator) [0003, 0022], and the cathode active material includes a material whose crystal structure is maintained even in a state in which ions that contribute to charge and discharge are removed (cathode active material includes the crystal structure which is maintained during charge and discharge when the ions migrate) [0006, 0023-0026].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the separator sandwiched between the cathode and the anode in order to keep the two electrodes apart to prevent electrical short circuits while also allowing the transport of ionic charge carriers during passage of current furthermore the cathode active material maintaining a crystal structure even in a state of charge and discharge when the ions are migrating ie. removed as taught by Carignan in order to ensure that the cathode is maintaining the electrochemical cells of the battery under compression and to compensate for the variations of volume to the electrochemical cells during charge and discharge.

Regarding claim 4, Yamada, Chernilevskyy and Carignan teaches solar power generation and storage unit according to claim 3.
	However, Yamada and Chernilevskyy does not teach wherein the cathode active material includes a spinel structure.
However, Carignan teaches wherein the cathode active material includes a spinel structure (cathode electrochemically active materially have the spinel structures) [0024, 0045, 0053].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the cathode active material in a spinel structure as taught by Carignan since these materials are less toxic and more environmentally friendly and have
emerged as safer cathode materials thereby obtaining superior performance and service life of the circuit.

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant alleges that Chernilevskyy does not disclose the resistance value of parallel resistance in the parasitic resistance of the solar panel since the capacitor 2 is not the same as the storage battery of the Yamada. 
However, the Examiner disagrees since Yamada teaches the storage battery module having internal resistance which is in parallel to that of the solar panel as recited in the reference, furthermore, Yamada teaches that said storage battery module can be a capacitor [0139, 0379] while also performing the as the claim recites, for detailed explanation please see rejection above. In case of the rejection, the storage battery module of Yamada reference which is said to a capacitor with an internal resistor is further defined by Chernilevskyy capacitor internal resistance amount. Thereby the rejection stands. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836